UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1432



HAROLD SKIPPER,

                                               Plaintiff - Appellant,

          versus


COBB VANTRESS, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cv-0076)


Submitted:   September 13, 2007          Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Skipper, Appellant Pro Se. Robert Stancil Phifer, Katherine
Rigby Shook, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Harold   Skipper   appeals    the   district   court’s   orders

denying his request for appointment of counsel and granting summary

judgment in his employment discrimination action in favor of his

former employer, Cobb-Vantress, Inc.      We have reviewed the record

and find no reversible error.*     Accordingly, we affirm for the

reasons stated by the district court.         Skipper v. Cobb-Vantress,

Inc., No. 3:05-cv-00076 (W.D.N.C. Mar. 26 & 27, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




     *
      In his informal brief, Skipper alleged that defense counsel
had an ex parte meeting with the district court judge, and that the
district court failed to review the evidence prior to granting
summary judgment. However, Skipper has provided no evidence to
support these claims and has failed to identify any materials that
were not reviewed by the district court.      Accordingly, we find
Skipper’s claims to be meritless.

                                - 2 -